DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 4/26/2021 has been entered. The claims 2, 5, 7 and 12 have been cancelled. The claims 1, 6 and 9 have been amended. The claims 14-15 have been newly added. The claims 1, 3, 4, 6, 8-11 and 13-15 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action based on the Schuh reference.  
In Remarks, applicant misinterpreted the Schuh reference and alleged that the update may refer to such as a user may elect to take another picture, rather automatically turning on/activating the camera to take the another picture or automatically turning on/activating the camera in response to detecting a preset operation of a user on the indication identifier superimposed on the image. The examiner cannot concur. 
Schuh teaches in response to a user selecting the user interface element on the camera application 202, automatically turning on/activating the camera by the camera application 202 to take another picture at Step 114 of the method 100 running on the computing device. The user of Schuh performs an election at Step 104 of the method 100 as opposed to the computing device 
Applicant argued in essence that the update to the captured content at step 104 does not require the operation of turning on activating the camera application again. This argument is flawed. Schuh actually teaches updating the captured content in Step 102 of the method 100 in FIG. 1. 
Moreover, applicant’s argument is irrelevant as the claim invention requires automatically turning on the camera as opposed to automatically turning on the camera application. Schuh’s capturing of the images in the updating to capture of content of Step 102 and Step 114 necessarily requires automatically turning on the camera. 
Applicant failed to directly attack Schuh with any allegation that Schuh actually teaches that the user elects to manually turn on the camera. Schuh merely teaches electing to take another picture via the camera application 202. Applicant’s arguments are completely irrelevant. 
Applicant concluded with general allegation that frequently turning on/off the camera before the user’s actual intent is satisfied is power consuming, redundant and annoying. This disparaging remark against Schuh is unwarranted by Schuh’s teaching. The claimed automatically turning on a camera is met by Schuh’s automated method including processing operations automatically executed on the computing device. Applicant failed to directly challenge whether Schuh teaches the step of automatically turning on the camera. 

Claim Objections
1 is objected to because of the following informalities:  at line 3 of claim 1, “APP” should be either “application” or “non-augmented reality application”.  Appropriate correction is required. 
Claim 6 is objected to because of the following informalities:  at line 6 of claim 6, “APP” should be either “application” or “non-augmented reality application”.  Appropriate correction is required. 
Claim 9 is objected to because of the following informalities:  at line 5 of claim 9, “APP” should be either “application” or “non-augmented reality application”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The amended base claim 1 recites “running on the terminal other than a browser and a camera….in response to detecting a preset operation of a user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP other than the browser and the camera…the image in the APP page”. 

Moreover, the claim recitation “in response to detecting a preset operation of a user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP other than the browser and the camera” does not make sense. The recitation is ambiguous and not clear. The scope of claim invention cannot be ascertained. It is not clear whether applicant is meant that neither the browser nor the camera contains the APP page or the non-augmented reality APP. It is not clear whether applicant is meant that detecting a present operation of a user is not run on the browser or is not performed on the camera. It is not clear whether applicant is meant that detecting a preset operation of a user is not run on the browser and is not performed on the camera. It is further not clear whether applicant is meant that the recitation of “other than browser and the camera” refers to the non-augmented reality APP or the APP page or both or anything else. 
Additionally, the new recitation of “the image in the APP page” at lines 16-17 is ambiguous and not clear. It could refer to “an image in a page” at line 2 of the claim 1 or a new image in the APP page, rendering the claim indefinite. 
Applicant failed to particularly pointed out and distinctly claim the subject matter which applicant regards as the invention. The claims 6 and 9 are subject to the same rationale of rejection as the claim 1. The dependent claims 3, 4, 10, 11 and 13-15 are dependent upon the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh US-PGPUB No. 2018/0336411 (hereinafter Schuh) in view of Hertenstein US-PGPUB No. 2011/0134108 (hereinafter Hertenstein). 

Re Claim 1: 
Schuh teaches a method for augmenting reality, comprising: 
Sending, by a terminal, an image in a page to a server, wherein the page includes: an APP page in a non-augmented reality application (APP) running on the terminal other than a browser and a camera (
Schuh teaches at Paragraph 0031 that the camera application 202 is executing on the computing device (as opposed to a browser and a camera). Schuh shows at FIG. 2A running a camera application 202 on the processing device 200 of FIGS. 2-5 rather than executing the camera application 202 on the browser and a camera and the camera application 202 is a non-augmented reality APP as the AR content is superimposed on the camera image 204 by the processing device as opposed to the camera application 202 (See Paragraph 0034 citing “computing device 302 may be configured for processing operations related to analysis of content and generation/surfacing of exemplary contextual suggestions”). 
Schuh teaches at Paragraph 0022 that specific contextual information and/or results of analyzing such information can be saved to a distributed network service, e.g., cloud based service….if it is determined that a refrigerator a user was looking at in Home Depot is now at the house of the user, a determination can be made that categorizes that model refrigerator as the user’s home refrigerator. If the user makes a query asking for a replacement water filter, processing operations executed by a service can understand that the user is referring to the home refrigerator and can provide contextual suggestions to assist with ordering the appropriate replacement part); 
Presenting, in response to receiving an indication identifier sent by the server, the indication identifier by superimposing the indication identifier on the image in the APP page in said non-augmented reality APP running on the terminal other than the browser and camera, the indication identifier being generated by the server based on that the image being associated with the augmented reality contents is detected by the server (
Schuh shows at FIG. 2A a camera application 202 which is a non-augmented reality APP as the AR content is superimposed on the camera image 204 by the processing device as opposed to the camera application 202 (See Paragraph 0034 citing “computing device 302 may be configured for processing operations related to analysis of content and generation/surfacing of exemplary contextual suggestions”). 
Schuh teaches at FIG. 2B and Paragraph 0032 presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service), 
in response to detecting a preset operation of a user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP other than the browser and the camera (the claim limitation is indefinite), acquiring the augmented reality contents associated with the image (Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B).  
Schuh at least implicitly teaches the claim limitation: automatically turning on a camera to collect an image; and superimposing, in an augmented reality, the acquired augmented reality contents associated with the image in the APP page onto the image collected by the camera (Schuh teaches at Paragraph 0046 that the system 402 may include a video interface 476 that enables an operation of an on-board camera 430 to record still images, video stream. 
Schuh teaches at Paragraph 0016 that processing operations executed in method 100 may be performed by one or more hardware components. Schuh teaches at Step 114 of FIG. 1 of method 100 and Paragraph 0028-0029 an automated process performed by the processing device 302 (as opposed to the camera application) for automatically turning on a camera to collect/capture another picture/mew-image so as to identify the saved contextual suggestions along with the additional content selections associated with the old refrigerator image to be superimposed upon the later taken picture/new-image in the loop of operations of FIG. 1). 
 
Hertenstein teaches the claim limitation “augmenting reality, by the terminal, using the augmented reality contents associated with the image by: automatically turning on a camera to collect an image; and superimposing, in an augmented reality, the acquired augmented reality contents associated with the image in the page onto the image collected by the camera” (
Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. 
A presentation of the streaming video of a salesperson or the video of the product item inherently requires turning on of a camera to collect the image of the salesperson or the product item. 
Hertenstein teaches at Paragraph 0029 that the ARIV 125 can be a FLASH-based application that utilizes a 3D rendering engine such as PAPERVISION3D. 
Hertenstein teaches that the interactive 3D augmented reality visualization of the corresponding product item including the user interactive objects on the product visualization are received from ARIL 145 (the server) and are superimposed on the product visualization. 
Hertenstein’s graphical media surface 130 is displayed in the display area 120 where the graphical media surface 130 includes the AR contents overlaid with the product item (see Paragraph 0035 “the ARIV 125 can then use the received augmented reality item data 155 to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 in the display area 120 of the mobile device 110”; see also Paragraph 0050 “the cube 247 represents the 3D scene and the star 248 represents the item model displayed within the 3D scene 247”). Accordingly, the AR contents are overlaid upon the 3D scene. 
Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125 and at Paragraph 0028 that in the case where the graphical media surface 130 presents moving imagery, the ARIM 135 can be presented as a static overlay to the moving imagery. 
Hertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
The streaming video of a salesperson and/or the graphical media surface 130 with the moving imagery is a virtual overlay to be superimposed upon the product visualization and/or ARIM 135 wherein the product visualization and/or ARIM 135 is captured by the camera of the user terminal. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Hertenstein’s teaching of non-augmented reality software application with Schuh’s teaching of the camera application to have further rendered the interactive icons/buttons upon the image of Schuh to have provided interactive AR contents 
One of the ordinary skill in the art would have been motivated to have provided interactive identifiers for the AR contents to be retrieved according to the selection of the interactive identifiers for the AR contents in order to have presented the AR contents overlaid upon the images captured by an image editing application of the portable terminal. 

Re Claim 6: 
The claim 6 is in parallel with the claim 1 in the form of an apparatus claim. The claim 6 is subject to the same rationale of rejection as the claim 1. The claim 6 further recites an apparatus for augmented reality, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations. 
Hertenstein further teaches the claim limitation: that an apparatus for augmented reality, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Hertenstein Paragraph 0019). Hertenstein further teaches the claim limitation of an apparatus for augmenting reality (e.g., the system of Paragraph 0013), comprising: at least one processor (e.g., the processor of Paragraph 0019); and a memory storing instructions, the instructions when executed by the at least one processor (e.g., the computer readable medium providing program code of Paragraph 0015), cause the at least one processor to perform operations [of the method of the claim 1]. 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined Hertenstein’s teaching of non-augmented reality software application with Schuh’s teaching of the camera application to have further rendered the interactive icons/buttons upon the image of Schuh to have provided interactive AR contents such that the rendering can be performed in any one of a variety of image viewer software applications, with and/or without a web browser, as an image can be launched by an image editing software application or a web browser application or combination thereof.
One of the ordinary skill in the art would have been motivated to have provided interactive identifiers for the AR contents to be retrieved according to the selection of the interactive identifiers for the AR contents in order to have presented the AR contents overlaid upon the images captured by an image editing application of the portable terminal. 
Re Claim 9: 
The claim 9 is in parallel with the claim 6 in the form of non-transitory computer readable storage medium. The claim 9 is subject to the same rationale of rejection as the claim 6. 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after the augmenting reality using the augmented reality contents associated with the image, the method further comprises: 
presenting, in response to detecting a preset operation of the user on the augmented reality contents associated with the image, interactive contents corresponding to the augmented reality contents associated with the image to the user.
 augmented reality contents associated with the image to the user (Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B).  
Hertenstein further teaches the claim limitation of presenting, in response to detecting the preset operation of the user on the augmented reality contents associated with the image, interactive contents corresponding to the augmented reality contents associated with the image to the user (
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that types of the augmented reality contents associated with the image include model, text, image, or video.
Schuh/Hertenstein further teaches the claim limitation of presenting, in response to detecting the preset operation of the user on the augmented reality contents associated with the image, interactive contents corresponding to the augmented reality contents associated with the image to the user (
Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2BHertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 8: 
The claim 8 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the interactive contents comprise detailed introduction information for the augmented reality content. 
Schuh further teaches the claim limitation that the interactive contents comprise detailed introduction information for the augmented reality content (
Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B).  

Hertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the augmented reality contents comprise a text to guide the user to interact. 
Schuh/Hertenstein further teaches the claim limitation that the augmented reality contents comprise a text to guide the user to interact (
Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2BHertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the indication identifier is generated based on that the image being associated with the augmented reality contents is detected in a database by the server, wherein the database correspondingly stores the image and the augmented reality contents associated with the image. 

Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2BHertenstein teaches at Paragraph 0033 that the augmented reality item data 155 can include a variety of information about the product item….such as a textual description. 
Hertenstein teaches at Paragraph 0031-0032 the ARIV 125 (client) can utilize the camera component 115 of the mobile device 110 to capture an image of the ARIM 135 (marker). The data contained in the ARIM 135 can then be decoded and can be used to create a data request 162 (an image)…..upon receipt of the data request 162, the ARILS 145 (server) can retrieve the corresponding augmented reality item data 155 from the data store 150. Hertenstein teaches at Paragraph 0049-0051 that the data response can be received from the ARILs (server)….The 3D scene can be created and the item model loaded. 
Hertenstein teaches the ARIV 125 can then use the received augmented reality item data 155 (from the server) to render the interactive 3D augmented reality visualization for the product item displayed on the graphical media surface 130 of the mobile device 110. 
It is noted that the interactive 3D AR visualization corresponding to the AR markers include buttons/sliders/switches for user interaction where the AR marker indicates the marker image captured by the ARIV 125 associated with the interactive 3D AR visualization contents (such as the content of the streaming video presentation of Paragraph 0039). 
Herstentein teaches at Paragraph 0047 method 200 can be performed within the context of system 100 supporting rendering of interactive 3D augmented realities from augmented reality item markers (ARIMs) and at Paragraph 0048 that the ARIV can capture and decode the AR marker and at Paragraph 0051 that the item model has been realigned to match the orientation of the mobile device to the captured ARIM.  
Hertenstein teaches at Paragraph 0047 the system supports the rendering of interactive 3D augmented realities from ARIMs. Hertenstein teaches at Paragraph 0038 that the interface of the ARIV 125 displaying the product visualization can include one or more user-interactive objects such as buttons, sliders, switches, and/or other compatible 3D interface widgets. User 105 modification to an interactive object can load new data within the product visualization. Hertenstein teaches at Paragraph 0039 that a streaming video of a salesperson can be directly presented within display area 120 accompanying the product visualization or even overlaid upon the product visualization in response to the push of a button within the ARIV 125. Hertenstein teaches at Paragraph 0040 that changes to the presented view of the product visualization is performed by the Web server and sent to the mobile device 110. Hertenstein teaches at Paragraph 0062 that the ARILS URL 415 can indicate the network address of the service to contact to receive the augmented reality item data. The ARILS URL 415 can be expanded to include additional information such as scripting parameters and usernames). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that automatically turning on a camera to collect an image having same contents as the image in the page; and superimposing, in an augmented reality, the acquired augmented reality contents associated with the image in the page onto the image collected by the camera. 
Schuh teaches the claim limitation: that automatically turning on a camera to collect an image having same contents as the image in the page; and superimposing, in an augmented reality, the acquired augmented reality contents associated with the image in the page onto the image collected by the camera (Schuh teaches at Step 114 of FIG. 1 and Paragraph 0028-0029 automatically turning on a camera to collect/capture another picture/image so as to identify the saved contextual suggestions along with the additional content selections to be superimposed upon the later taken picture/image in the loop of operation of FIG. 1). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the preset operation of the user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP comprises: a click operation. 
Schuh teaches the claim limitation: that the preset operation of the user on the indication identifier superimposed on the image in the APP page in said non-augmented reality APP comprises: a click operation (Schuh’s selection of the user interface element at FIG. 2B inherently requires a click operation. Schuh teaches at FIG. 2B presenting the user interface elements for ordering replacement parts by superimposing the user interface elements on the refrigerator image in the camera application page, the user interface element being generated based on the home refrigerator image being associated with the AR content suggestions detected by the cloud service. Schuh teaches at Paragraph 0024 that a user may be able to select and view additional content associated with a selected contextual suggestion. 
Schuh teaches at FIG. 2B and Step 112 of FIG. 1 and Paragraph 0027 “providing additional content associated with contextual suggestions” presented within the camera application in response to the selection of the user interface element in FIG. 2B). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613